Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Annette Ross appeals the district court’s order denying relief on her 42 U.S.C. § 1983 (2006) complaint. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Ross v. Young, No. 7:08-cv-00522-jct-mfu, 2008 WL 4610285 (W.D.Va. Oct. 16, 2008). We deny Ross’s motion to reconsider the denial of her motion to appoint counsel. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.